Citation Nr: 1542264	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  10-43 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at the Florida Hospital Waterman, in Tavares, Florida, on May 5, 2009.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 denial of a claim for payment or reimbursement of expenses incurred at Florida Hospital Waterman.


FINDINGS OF FACT

1.  The Veteran has been in receipt of a 100 percent disability rating since September 2006.
 
2.  The Veteran received medical treatment on May 5, 2009, at Florida Hospital Waterman related to the sudden onset of severe head pain, which symptoms required several diagnostic tests to rule out a serious health condition.

3.  The services provided by Florida Hospital Waterman were not authorized in advance by VA.
 
4.  The Veteran's symptoms at the time he presented at Florida Hospital Waterman on May 5, 2009, were such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.
 
5.  VA treatment facilities were not reasonably available for treatment of the symptoms.


CONCLUSION OF LAW

The criteria for payment of reimbursement of unauthorized medical expenses incurred in connection with treatment provided on May 5, 2009, at Florida Hospital Waterman have been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. §§ 17.53, 17.54, 17.120, 17.130 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming entitlement to payment or reimbursement of private medical expenses incurred on May 5, 2009, for treatment at a non-VA medical facility.  The evidence shows, in relevant part, that on May 5, 2009, the Veteran presented to the emergency room of Florida Hospital Waterman, in Tavares, Florida, complaining of a sudden onset of posterior head pain.  The Veteran reported that he had been working outside when a headache began.  He took a pain reliever, and his headache subsided, after which the Veteran resumed his prior outdoor activity.  He stated that the headache pain returned approximately 20 minutes later and reported its initial severity to be severe, describing the headache pain as the worst of his life.  The Veteran also denied having a history of chronic headaches.  

Hospital records note a "thunderclap headache" and show that he underwent a variety of tests, to include a computed tomography (CT) scan of the brain and a lumbar puncture.  Ultimately, the Veteran was diagnosed as having a general headache of an unknown etiology, and he was discharged with instructions to seek follow-up care in three days.  

In December 2009, the Veteran sought payment or reimbursement of the private medical expenses incurred on May 5, 2009.  That claim was denied based on a determination that the care and services provided were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.

As provided for in 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728, VA must reimburse a veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the veteran under the authority so long as certain statutory and regulatory requirements are met.  38 U.S.C.A. §§ 1725, 1728 (West 2014).  

At the outset, the Board notes that, to be eligible for payment under 38 U.S.C.A. § 1725, a veteran must not be eligible for reimbursement under 38 U.S.C.A § 1728.  In general, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, there must be a showing that:

(a)  Care or services not previously authorized were rendered to a veteran in need of such care of services:

(1) For an adjudicated service-connected disability.

(2) For a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.

(3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability.

(4) For any injury, illness, or dental condition in the case of a veteran who -- (A) is participating in a rehabilitation program under 38 U.S.C.[A.] ch[apter] 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728 (emphasis added); 38 C.F.R. § 17.120 (2015); see Zimick v. West, 11 Vet. App. 45, 49 (1998).  Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see Malone v. Gober, 10 Vet. App. 539, 542 (1997).

The agency of original jurisdiction (AOJ) acknowledged in this case that the Veteran is considered permanently and totally disabled from a service-connected disability.  Indeed, the Veteran has been in receipt of a 100 percent disability rating for posttraumatic stress disorder (PTSD) since September 2006.  The Veteran also has a number of additional service-connected disabilities rated less than total.  These disabilities include coronary artery disease, type II diabetes mellitus, tinnitus, bilateral hearing loss, and resection and replacement of infrarenal abdominal aortic aneurysm.  Thus, he satisfies the first criteria for reimbursement under 38 U.S.C.A. § 1728.  

Regarding whether the care and services were rendered for a medical emergency, the Veteran argues that it was determined that his headache was not hazardous to life or health only after a variety of tests and procedures were performed.  He has stated that the sudden onset of a severe headache may be a sign of a stroke, which is why he felt it necessary to seek immediate medical attention, as opposed to driving to the VA facility in Gainesville, Florida.  In support of his claim, the Veteran submitted a letter from the clinician who treated him on May 5, 2009, wherein the clinician stated that "emergency treatment was medically necessary."

In this regard, the Board points out that the medical records indicate that the Veteran was experiencing a thunderclap headache.  The Veteran received a CT scan of the brain and a lumbar puncture.  Although neither diagnostic procedure revealed evidence of a more serious condition, it does not negate the fact that such procedures were deemed medically necessary on account of the Veteran's symptoms.  As a lumbar puncture is an invasive procedure, the Board finds it highly unlikely that one would be performed if symptoms were not of such a nature so as to suggest the possibility of a hazardous or life-threatening condition.  Although post-hoc analysis of the medical data can confirm a non-emergent condition, the Veteran, as a layperson, cannot be expected to make such a determination.  Given the nature of the medical tests and procedures performed, the Board finds that when reasonable doubt is resolved in favor of the Veteran, his sudden onset of severe head pain qualifies as an emergent situation that a layperson would find life threatening to not seek out immediate care, especially given that the Veteran does not a history of headaches.  Thus, the Board finds that the Veteran satisfies the second criteria for reimbursement under 38 U.S.C.A. § 1728.  

With respect to the issue of whether a VA facility was feasibly available for care, the Board finds that a VA facility was not feasible in such an emergent circumstance.  It appears that the facility to which the Veteran presented is approximately 11 miles from home, whereas the VA Medical Center in Gainesville, Florida, is approximately 80 miles away.  Further, although there is an outpatient clinic in close proximity to the Veteran's home, there is no indication that that facility provides that types of emergency services that were deemed necessary for treatment of the Veteran's symptoms.  While the Veteran's ultimate diagnosis of a general headache of unknown origin may not speak to the emergency of the situation, when viewed in totality with the severity of the medical condition the Veteran believed he was in (a possible stroke) and the 80 mile drive to the closest VA medical facility, the Board finds that a VA facility could not be considered a reasonable option for the Veteran's medical needs. 

Overall, the Board finds that when reasonable doubt is resolved in the Veteran's favor, payment or reimbursement of medical expenses incurred in connection with treatment provided on May 5, 2009, at Florida Hospital Waterman under 38 U.S.C.A. § 1728 is warranted.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on May 5, 2009, at Florida Hospital Waterman is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


